   Case 1:19-cv-02805 Document 1 Filed 10/01/19 USDC Colorado Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO



Civil Action No. 1:19-cv-02805


ANTHONY ARPAIO,
           Plaintiff,

       v.

ALLSTATE INSURANCE COMPANY,
             Defendant.

______________________________________________________________________

         DEFENDANT ALLSTATE’S NOTICE OF REMOVAL OF ACTION
______________________________________________________________________

       Pursuant to 28 U.S.C. § 1441 and 28 U.S.C. § 1446, Defendant Allstate

Insurance Company (hereinafter, “Allstate”), hereby files its Notice of Removal of the

above-captioned action to this Court, and states as follows:

       1.     Allstate is a named defendant in Civil Action No. 2019CV33182 in the

Denver District Court (the “State Court Action”).

       2.     The Complaint in the State Court Action was filed with the Clerk of the

Denver District Court, Colorado on August 19, 2019. The Plaintiff served the Summons,

Civil Case Cover Sheet, and Complaint on Allstate, through The Corporation Company,

on September 10, 2019.

       3.     To the best of Allstate’s knowledge, all pleadings that have been filed or

served in the State Court Action are attached hereto. See Exhibit A. To the best of

Allstate’s knowledge, no further proceedings, process, pleadings, orders, or other

papers have been filed or served in the State Court Action.
   Case 1:19-cv-02805 Document 1 Filed 10/01/19 USDC Colorado Page 2 of 4




       4.     Allstate avers that this Court has diversity jurisdiction over the Plaintiff’s

claims because this is a civil action between parties of diverse citizenship. Additionally,

the Plaintiff alleges that the amount in controversy exceeds $100,000.00. Thus, this

Court has original jurisdiction pursuant to 28 U.S.C.A. § 1332.

       5.     The Plaintiff is a citizen of Colorado. The Plaintiff has resided in Colorado

since at least 2007. See Exhibit B. On March 26, 2007, the Plaintiff was identified as

the registered agent of Colorado Commercial Openings, LLC, listing his address to be

4360 E. Lyndenwood Circle, Highlands Ranch, Colorado 80130. Id. On November 18,

2009, Plaintiff was identified as the registered agent of Kali Jayde, LLC, representing his

address to be 12355 S. Winter Trail, Conifer, Colorado 80433. Id. The Plaintiff was

identified as the registered agent of High Country Cannabis, LLC on February 26, 2010,

again representing that same address in Conifer. Id. On August 16, 2011, the Plaintiff

was identified as the registered agent of ASA Door Tech, LLC, a company currently in

good standing, noting his address to be 3926 Garnet Lane, Highlands Ranch, Colorado

80126. Id. The Plaintiff’s primary residence is in Colorado as this is a requirement in

order to be appointed as a registered agent.

              Every domestic entity for which a consitituent filed document
              is on file in the records of the secretary of state and every
              foreign entity authorized to transact business or conduct
              activies in this state shall continously maintain in this state a
              registered agent that shall be: (a) An individual who is
              eighteen years of age or older whose primary residence or
              usual place of business is in this state.
C.R.S. § 7-90-701.

       On the date of the subject accident, August 24, 2016, the Plaintiff represented to

the police that he resided at 7295 South Holy Cross, Littleton, Colorado 80127. See

Exhibit C. As of the filing of the Complaint on August 19, 2019, the Complaint identified




                                             2
   Case 1:19-cv-02805 Document 1 Filed 10/01/19 USDC Colorado Page 3 of 4




the Plaintiff as a resident of Colorado residing at the same address. See Exhibit A, Pl.’s

Compl., pp. 1, 7. The Defendant asserts that the Plaintiff’s domicile, and intent to remain

domiciled in Colorado, is evident by the Exhibits provided above.

       6.     Allstate was, and still is a foreign corporation licensed to do business in

the state of Colorado; however, Allstate’s principal place of business is 2775 Sanders

Road, Northbrook, Illinois 60062. See Exhibit D, Office of the Illinois Secretary of State,

Corporation File Detail Report for The Allstate Corporation. Additionally, Allstate is

incorporated in Delaware. The Parties are therefore citizens of different states and thus

this civil action is one that may be removed to this Court by Allstate pursuant to the

provisions of 28 U.S.C. § 1446(a) because this Court has diversity jurisdiction.

       7.     The Plaintiff alleges that due to a motor vehicle accident with an

underinsured motorist, he has suffered injuries, damages, and losses, and is seeking

underinsured motorist benefits under a policy with limits of $1,000,000. Moreover, the

Plaintiff noted in his District Court Civil Case Cover Sheet that he is seeking a monetary

judgment for more than $100,000.00. See Exhibit A, Civil Cover Sheet ¶ 2. Of equal

import, the Plaintiff is seeking damages for alleged violations of C.R.S. § 10-3-1115 and

C.R.S. § 10-3-1116 as two times the covered underinsured motorist benefits, plus
reasonable attorney fees. See Exhibit A, Pl.’s Compl., ¶ 68. Therefore, it can

reasonably be inferred that the Plaintiff is seeking damages in excess of $100,000.00,

exclusive of interest and costs.

       8.     Promptly after the filing of this Notice of Removal, Allstate shall provide

notice of the removal to the Plaintiff in the State Court Action and to the Clerk of the

Court in the State Court Action, as required by 28 U.S.C. § 1446(d).

       WHEREFORE, Allstate prays that the above-described action now pending in the

Denver District Court, be removed therefrom to this Court.



                                            3
  Case 1:19-cv-02805 Document 1 Filed 10/01/19 USDC Colorado Page 4 of 4




      Respectfully submitted this 1st day of October, 2019.


                                 By:    s/ Devon D.A. Bell
                                        Rebecca K. Wagner, Atty. Reg. No. 33473
                                        Devon D.A. Bell, Atty. Reg. No. 48775
                                        Campbell, Wagner, Frazier & Dvorchak, LLC
                                        5251 DTC Parkway, Suite 350
                                        Greenwood Village, CO 80111
                                        Telephone: (303) 831-5990
                                        FAX: (303) 832-7144
                                        Email: rwagner@cwfd-law.net
                                               dbell@cwfd-law.net
                                        Attorneys for the Defendant




                             CERTIFICATE OF SERVICE

       I hereby certify that on the 1st day of October, 2019, I presented the foregoing
DEFENDANT ALLSTATE’S NOTICE OF REMOVAL OF ACTION to the Clerk of the
Court for filing and uploading to the CM/ECF system.



                                        s/ Kim Brown
                                        Kim Brown




                                           4
